


Exhibit 10.2(e)








BANDAG, INCORPORATED



BANDAG DEALER FRANCHISE AGREEMENT



Franchisee Business Name: ____________________________________
Business Address: ____________________________________
Effective Date: ____________________________________



















DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Section

--------------------------------------------------------------------------------

Page

--------------------------------------------------------------------------------

  1 BACKGROUND 1 
2 FRANCHISE RELATIONSHIP 2  2.1. Bandag Dealership Business 2.2. Mutual
Commitment
3 GRANT AND ACCEPTANCE OF FRANCHISE 2  3.1. Franchise and Territory 3.2. Term
and Renewal 3.3. Initial Fee 3.4. Initial Training 3.5. Acknowledgments 3.6.
Acceptance
4 FRANCHISE MANAGEMENT, EQUITY, AND SUCCESSION PLANNING 4  4.1. Dealership
Management 4.2. Business Equity 4.3. Succession Planning
5 BANDAG SUPPORT SERVICES 5  5.1. Best Efforts 5.2. Bandag System Manual(s) 5.3.
Training 5.4. Sales and Technical Support 5.5. Bandag Alliance Council 5.6.
Additional Support
6 DEALER PERFORMANCE 6  6.1. Best Efforts 6.2. Confidentiality 6.3. Conflicts of
Interest 6.4. Warranties
7 DEALERSHIP STANDARDS 8  7.1. Operating Standards 7.2. Inspection 7.3.
Intellectual Property 7.4. Trademark Ownership




i


DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


Section

--------------------------------------------------------------------------------

Page

--------------------------------------------------------------------------------

  7 DEALERSHIP STANDARDS (Cont'd) 7.5. Trademark Usage 7.6. Product Purchase
Requirements 7.7. Purchase Orders 7.8. Security Interest 7.9. Payment 7.10.
Financial Records, Reports and Dealership Records 7.11. Indemnification 7.12.
Insurance 7.13. Accounts
8 FRANCHISE TRANSFER 11  8.1. Transfer Standards 8.2. Other Conditions to
Transfer 8.3. Dealer Death or Disability 8.4. Transfer by Franchisor
9 RESOLUTION OF DISPUTES 11  9.1. Notice and Mediation 9.2. Arbitration 9.3.
Injunctive Relief 9.4. WAIVER OF JURY TRIAL 9.5. LIMITATION OF REMEDIES
10 TERMINATION 13  10.1. Grounds 10.2. Notice 10.3. Consequences 10.4. Operation
After Termination or Expiration
11 MISCELLANEOUS PROVISIONS 16  11.1. Interpretation 11.2. Survival 11.3.
Governing Law 11.4. Severability 11.5. Notice 11.6. Relationships 11.7. Review
11.8. Responsibility
Signatures 18  Glossary of Selected Terms 19  EXHIBIT A:Area of Opportunity 21 
EXHIBIT B:Production Facilities 22  EXHIBIT C:Exception to Section 6.3 Conflicts
of Interest Provision 23 




ii


DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


BANDAG DEALER FRANCHISE AGREEMENT

        BANDAG DEALER FRANCHISE AGREEMENT dated ________________________, (the
“Agreement”) between BANDAG, INCORPORATED, an Iowa corporation, located at 2905
North Highway 61, Muscatine, Iowa 52761 (“BANDAG,” “we,” “our,” or “us”), and
__________________________________________________________ located at
_______________________________ (“Dealer,” “Franchisee,” “you,” or “your”).

1. BACKGROUND


Bandag manufactures tread, equipment, and other materials that our Dealers use
in our proprietary process to manufacture retreaded tires for sale. We also
provide proprietary business process consulting related to the commercial tire
business and contract directly with fleet customers who desire access to Bandag
products and services. Bandag identifies customers and invests in technical,
marketing, and sales research for its franchisees. Bandag also advertises Bandag
products and services on behalf of the Bandag Alliance. These are some of the
investments that create demand for Bandag products and services and that foster
our franchisees’ ability to compete with other retreading systems. Our Dealers
provide wheel and tire products and services to commercial customers using one
or more lines of new tires as well as Bandag retreaded tires and related
products and services.

This Agreement establishes and governs the relationship between us, as
franchisor and supplier of proprietary materials, equipment and services, and
you, as a franchised Bandag Dealer.

To make this Agreement shorter and easier to understand, the word:

“Process” means our proprietary method of retreading commercial vehicle tires
using our materials and methods (certain of which may be the subject of one or
more patents);

“Materials” means Bandag tread, cushion gum, repair gum, repairs (patches), and
certain other proprietary materials we make or distribute, including certain
equipment used in the Process;

“Products” means retreaded tires produced using the Materials and the Process;

“Marks” means all BANDAG trademarks, service marks and logos;

“Licensed Marks” means those Marks you are authorized to use under this
Agreement;

“Bandag Facility” means any permanent or temporary facility or structure, owned
or operated by Bandag or its Dealer, at which Bandag Products are manufactured,
stored, offered for sale, or serviced;

“PSIP” means Bandag programs, services, information and products;

“System” means the Process and the PSIP, together, as used and offered by Bandag
Dealers;

“Dealer” means a business or business entity that has established and operates a
Bandag Dealership;

“Dealership” means the Bandag Dealership you establish and operate under this
Agreement;

“Effective Date” means the date on which we signed this Agreement.




1

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


Certain other terms which are capitalized in this Agreement are defined in a
glossary at the end of the Agreement.

2. FRANCHISE RELATIONSHIP


  2.1. Bandag Dealership Business. You wish to establish and operate a Bandag
Dealership, using the System and the Licensed Marks, in one or more trade areas
defined in Exhibit A (the “Area of Opportunity” or “AOO”). You commit to meet or
exceed Performance Expectations as outlined in the Manual(s), provide sales and
service coverage and manufacturing capability to support these efforts, and
fulfill all Dealer obligations specified in the Manual(s). This may include an
obligation to support and service our fleet customers according to this
Agreement, the terms of any other agreement between us relating to a fleet, and
the Manual(s).


  2.2. Mutual Commitment. This Agreement imposes responsibilities on both
parties to do their best to promote and strengthen the Bandag System and brand.
We will support and assist the Bandag System; you will continue to invest in
your Dealership and remain committed to the Bandag System; and you and we commit
to a high degree of mutual cooperation toward Bandag System objectives. Our and
your respective obligations and responsibilities are also described in the
Manual(s).


3. GRANT AND ACCEPTANCE OF FRANCHISE


  3.1. Franchise and Territory. We grant you a non-exclusive franchise to use
the System and the Licensed Marks to operate a Dealership, at a location to
which we consent within the AOO, which (i) sells Products to commercial and
fleet customers in the AOO (“Sales Facility”), and (ii) if and where designated
in Exhibit B, uses the System and Materials you purchase from us to produce
Products which you sell to commercial and fleet customers in the AOO
(“Production Facility”). Under this Agreement, you may use certain patents we or
our affiliates or subsidiaries own, and periodically designate (entirely or by
individual claim) as part of the System, but you may use them only to use the
System to operate your Dealership under this Agreement, and only for so long as
this Agreement remains in effect and the designated patent(s) both remain in
effect and are designated by us as part of the System.


  • You may respond to specific requests from your customers for Bandag products
or services at any location, but outside the AOO to which you are assigned, you
may not use the Marks to identify any facility and we are not obligated to
provide Dealer support services. AOOs are not exclusive territories, may overlap
one another, and do not preclude us from establishing or relocating any
Dealership facility in or into an AOO.

  • You may produce Products only at the Production Facility (or Facilities)
listed on Exhibit B.

  • You may relocate a Production Facility only with our written consent, to a
suitable site within the AOO that does not in our opinion infringe upon another
Bandag business. The replacement Production Facility must open within 10 days
after the prior Production Facility closes, and must conform to all requirements
of this Agreement and to then current System standards.





2

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


  • You agree to communicate promptly to us each improvement to the Bandag
Process or Bandag Products that you conceive or develop, and transfer to us,
without remuneration, record ownership of all right, title and interest to the
improvement and all associated intellectual property rights.

  • We will license you to use in your Dealership, any improvements in the
System that we choose to license to the Bandag System, generally.

  • We reserve all rights not expressly granted to you in this Agreement.


  3.2. Term and Renewal. This Agreement is for five years, beginning on the
Effective Date and expiring at midnight Central Time (U.S. and Canada) on the
fifth anniversary of the Effective Date. We will send you a letter at least 12
months before your term expires and again at 8 months before your term expires
notifying you that your term is expiring and giving you the option to renew the
franchise and providing you a copy of the standard form of Bandag franchise
agreement (which may differ from this Agreement) we are then offering new
franchisees in the state where your principal place of business is located. If
you notify us in writing not less than six months before the then-current term
expires that you intend to renew the franchise for a successor term, we will
grant you a successor franchise, for five years, on the standard form of Bandag
franchise agreement as described above for the type of Dealership you operate,
if you satisfy all of the following requirements:


  • You or your designated manager(s) achieve and maintain, to our satisfaction,
the skills and capabilities prescribed in the Manual(s);

  • You pay us a successor franchise fee of $1,000.00;

  • You complete renovation and upgrading of your Dealership (including all
Production Facilities and all Sales Facilities) to meet standards prescribed in
the Manual(s) at that time; and

  • At least six months before the then-current term expires, you sign a Bandag
franchise agreement for the successor term, to take effect immediately following
the expiration of the then-current term.


  If you do not notify us that you wish to obtain a successor franchise six
months in advance of your expiration date, or if you do not qualify for a
successor franchise, we may take any actions we deem appropriate, prior to
expiration, to replace your Dealership or you, as Dealer.


  3.3. Initial Fee. At least 15 days before initial training is scheduled to
begin, you agree to pay us an initial franchise fee of $2,500.00. The initial
franchise fee is non-refundable.


  3.4. Initial Training. You agree to complete our initial training program to
our satisfaction. Each manager of each Production Facility and Sales Facility
you operate must also successfully complete all required training programs
listed in the Manual(s) and the UFOC.


  3.5. Acknowledgments.


  • You understand that your Dealership includes a combination of all or some
sales, service and manufacturing opportunities, and of the System, that in our
opinion best suits the AOO and the commercial fleet needs therein.





3

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


  • We may establish, and periodically modify, one or more categories of
Dealers, with different features and benefits based on specified types and
levels of Dealer investment and performance.

  • Your Dealership will use only those elements of the System, produce and sell
only those Products, and be identified by and use only those Marks, which we
authorize periodically.

  • We developed the System at considerable expense and investment. Your
disclosure or unauthorized or improper use of all or any part of the System or
of our trade secrets or proprietary or Confidential Information would cause us
and other Bandag Dealers irreparable harm, and you will not engage in such
practices.

  • Dealer Performance and Dealership Standards, as prescribed in Sections 6 and
7 of this Agreement, are vital to the success and integrity of the System and
the Bandag Alliance, and you will conform strictly to these requirements.

  • You will not directly or indirectly sublicense, delegate or transfer any of
the rights licensed by this Agreement, except in accordance with Section 8, and
subject to Section 4.3.

  • We and our affiliates and licensees may conduct various business activities
including various tire and retreading businesses. You may be subject to
competitive impact from these and other activities.

  • You understand that other Bandag Dealers operate under forms of agreement
which differ materially from this one and that standards for these Dealerships
may vary from those required of you.


  3.6. Acceptance. You represent that you have fully and truthfully completed
our franchise application. You accept this Agreement and agree to begin
operating your Dealership hereunder within 90 days, unless we agree in writing
to an extension. If you (or your designated manager) fail to complete our
initial training program to our satisfaction, or to begin operating your
Dealership on time, you will thereby voluntarily cancel this Agreement. You
agree to operate your Dealership in accordance with the System, this Agreement,
and the Manual(s) at all times.


4. FRANCHISE MANAGEMENT, EQUITY, AND SUCCESSION PLANNING


  4.1. Dealership Management. You, or your qualified manager, must manage the
day-to-day operations of your Dealership on a continuous, full-time basis.


  4.2. Business Equity. We recognize that you are an independent business owner
with a desire to build, protect, and pass on business equity. Although we will
use our commercially reasonable best efforts to support you in accordance with
this agreement (see Section 5.1), you are ultimately responsible for your
performance and for building equity in your Dealership business.




4

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


  4.3. Succession Planning. We believe that continuity of Dealer management and
preservation of Dealer equity from one generation to the next benefits
individual Dealers and the Bandag Alliance. Therefore, subject to a succession
plan that you develop conforming to the guidelines prescribed in the Manual(s),
and which we approve in advance, we will waive the other transfer provisions in
Section 8 of this Agreement to allow you to carry out that plan. If you deviate
from a succession plan we approved, we may reinstate all of the transfer
requirements in Section 8.


5. BANDAG SUPPORT SERVICES


  5.1. Best Efforts. We will use our commercially reasonable best efforts to
keep the Process up-to-date and competitive, to support the System in
cooperation with Dealers through research, marketing, advanced training,
communication and participation in the Bandag Alliance Council (see Section
5.5), and to act fairly in our dealings with our Dealers. We will use our
commercially reasonable best efforts to:


  • Develop and deliver quality equipment, information, products, programs, and
services that support Dealers in promoting and increasing sales of PSIP;

  • Provide Dealers with opportunities for growth and development through the
Dealer Development Process described in the Manual(s);

  • Provide personnel as we deem appropriate to support Dealer sales, service,
and manufacturing efforts;

  • Protect and enhance the value of the Bandag system, generally; and

  • Maintain the value and integrity of the System for the benefit of Bandag
Dealers, Bandag customers, and Bandag.


  5.2. Bandag System Manual(s). We will supply you with one copy of our
proprietary and confidential Manual(s) for your Dealership. We may change the
contents of the Manual(s) periodically, including adding or deleting material.
It is your responsibility to place all updates in the Manual(s) provided.
Manual(s) may differ for different categories of Bandag Dealers.


  5.3. Training. We will develop and deliver quality training to support Dealers
in using Bandag equipment, and PSIP.


  • We will provide training at the Bandag Incorporated Learning Center, or at
your Dealership or another location we designate.

  • At your request, we may provide optional supplemental training for you
and/or your key personnel at a mutually convenient time and location.

  • We may, at our reasonable discretion, require periodic retraining of you and
any of your managers.

  • We may charge you a reasonable fee for training.





5

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


  5.4. Sales and Technical Support. We will use our commercially reasonable best
efforts to hire capable sales and technical support personnel, set appropriate
performance expectations, and provide them with training and necessary resources
and tools, so they can assist and support Bandag Dealers. We will advise you on
the management of your Dealership, including the proper display of the Marks;
procurement, maintenance, and operation of equipment; Product production;
customer service; advertising, sales and local marketing; and cost control
techniques.


  5.5. Bandag Alliance Council. We have established and work with the Bandag
Alliance Council, comprised of representatives of Bandag and selected
representatives of Bandag Dealers in the United States and Canada. The Bandag
Alliance Council, whose members change periodically according to its By-laws,
advises us on issues affecting the Bandag business and the network of Dealers in
the United States and Canada, and assists in developing strategies and tactics
for the success of the Bandag System. The Bandag Alliance Council serves as a
forum for sharing and acting upon concerns of the Bandag Alliance. The operating
guidelines of the Bandag Alliance Council are described in the Manual(s).


  5.6. Additional Support. We may make available to you any additional services,
facilities, rights and privileges relating to the operation of your Dealership
which we make available periodically to Dealers in the type of Dealership you
currently operate.


6. DEALER PERFORMANCE.


  In addition to your obligations prescribed in the Manual(s), you agree to the
following:


  6.1. Best Efforts. You will use your best efforts to support and promote the
System, be the best tire support service provider and maximize Bandag market
share in the AOO, reinvest appropriately in your Dealership, meet the tire needs
of Bandag customers in the AOO, and hire, train, develop and reward the best
possible employees in your Dealership. You will use your best efforts to:


  • Promote and increase the sales of PSIP in the AOO;

  • Achieve and maintain strategic, operational, and financial health through
active participation in the Dealer Development Process as defined in this
Agreement and described in the Manual(s); and

  • Protect and enhance the value of your Bandag Dealership, and conduct the
business at your Dealership such that you enhance (and in no way adversely
affect) the reputation and goodwill of Bandag, the Marks, the System, the Bandag
System and members of the Bandag Alliance.


  Notwithstanding your obligations under this Section 6.1, you will be permitted
to:





6

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


  • Perform certain services on competitive retread products for national fleet
accounts (that is, accounts for whom the terms and conditions of supply
agreements are negotiated between a competitive retread manufacturer and/or new
tire manufacturer and the end user) outside the Dealership. Such services shall
be performed only at fleet accounts’ terminals, shared fleet terminals, truck
stops, trucking service centers and/or similar types of trucking servicing
locations and the competitive retread products must be delivered to those
locations by the competitive retread manufacturer, the competitive retread
manufacturer’s franchisees or its agents. Such services shall include mounting
and dismounting products, removal/installation of tire wheel assemblies,
balancing, air pressure maintenance, rotation, and fleet inspections. However,
fleet terminals or other sites as referenced above may not be created to
undermine the intent of this section;


  • Perform certain services on competitive retread products for national fleet
accounts at or outside the Dealership, which services shall include (1) repairs
that do not require the tire to go through the retread process; (2) emergency
road service; (3) wheel refurbishing/ inspection; and (4) vehicle alignment; and


  • Bill for any of the above services on competitive retread products directly
to the fleet or through any of the competitive retread manufacturer’s
then-current national accounts program.


  6.2. Confidentiality. During and after the term of this Agreement, neither you
nor your employees or agents shall disclose to a third party or the public or
use, except to operate the Dealership, any Confidential Information or
proprietary information, or trade secret, which we own or disclose to you, or
which relates to the System, the Products or Bandag’s business. This includes
the entire contents of the Manual(s) and the Agreement. You shall inform your
employees and anyone permitted access to Confidential Information of their
obligations under this Agreement, and shall take such steps as may be reasonable
under the circumstances to prevent any unauthorized disclosure, copying or use
of Confidential Information.


  6.3. Conflicts of Interest. Consistent with the terms of Section 6.1, during
the term of this Agreement, you will not directly or indirectly sell, produce or
deliver retread products that compete with the Bandag System or with the
Process, with the exception of those described in Exhibit C. You will not have
any interest in the production or sale of retread products by or to any form of
tire retreading business that competes with Bandag or with the Process, with the
exception of those described in Exhibit C. This restriction applies everywhere
in the United States, Mexico and Canada. You waive any restrictions on our
ability to hold you to these obligations. You agree not to contest our
enforcement of this Section 6.3


  You agree that your compliance with this Section 6.3 will not prevent you from
earning a living in other pursuits for which you are qualified, including other
aspects of the commercial tire business. You further agree that the covenants
contained in this Section 6.3 are reasonable and benefit you and other Bandag
Dealers and the Bandag System, as well as us, and you understand that your
agreement to these covenants is an important consideration for our entering into
this Agreement.





7

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


  It is your responsibility to demonstrate your compliance with this Section
6.3. This Section 6.3 also applies to guarantors of this Agreement, your spouse
and children who are stakeholders in your Dealership, and if Dealer is a
corporation or other entity, your officers, directors, LLC governors, employees,
partners, and each controlling person or owner. For purposes of this Section,
“controlling person” means a person or entity who owns 5% or more of the stock,
assets or shares of the corporation or other entity.


  6.4. Warranties. WE MAKE NO WARRANTY, EXPRESS OR IMPLIED, AS TO THE
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF (i) MATERIALS OR
EQUIPMENT WE SUPPLY, OR (ii) PRODUCTS YOU MAKE AND FURNISH TO CUSTOMERS. The
only warranty we make on Materials or Bandag equipment is expressed in our
written warranty policy in the Manual(s) and in descriptions on shipping
containers and labels. Our only warranty on Products is expressed in written
warranties we negotiate with customers. You are not authorized to, and you shall
not, create or offer any warranty, express or implied, in our name or which
obligates us to a customer with respect to any goods or services. WE DISCLAIM
LIABILITY FOR INCIDENTAL AND CONSEQUENTIAL LOSSES AND DAMAGES. YOUR SOLE REMEDY
FOR BREACH OF ANY WARRANTY, EXPRESS OR IMPLIED, IS REPLACEMENT OR REFUND OF THE
PRICE PAID PLUS SHIPPING. YOU AGREE THAT OUR PRICES ARE BASED ON THIS
LIMITATION.


  You agree to participate in the Bandag Dealer National Warranty Program and in
other applicable warranty programs, described in detail in the Manual(s).


7. DEALERSHIP STANDARDS


  7.1. Operating Standards. You agree to operate your Dealership continuously in
strict accordance with the Manual(s) and satisfy all “Minimum Requirements of
Bandag Dealers” described therein. In performing the Process, you will use only
equipment, Materials and repair materials that we designate by brand or by
specification. All products produced by your Dealership must meet specifications
as outlined in the Manual(s). You agree to:


  • Comply within a reasonable time with changes we make in the Manual(s),
System and standards even if additional investment or expenditures are required;

  • Equip and furnish your Dealership strictly in accordance with System
requirements set forth in the Manual(s);

  • Maintain the Dealership and all equipment used in the Process in proper
operating condition as depicted in the Product Specifications and Manufacturing
Requirements prescribed in the Manual(s) and/or equipment manuals, and in
accordance with all applicable laws, regulations, codes;

  • Not dispose of Bandag equipment or Materials in any way other than as
prescribed in the Manual(s);

  • Not manufacture retreaded tires for use on aircraft;

  • Not use the Process or Materials, either directly or indirectly, to produce
off-the-road tires with a finished retread diameter greater than 53.5 inches;
and

  • Not use the Licensed Marks, either directly or indirectly, in connection
with the sale of any off-the-road tires with a finished retread diameter greater
than 53.5 inches that you might otherwise produce.





8

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


  7.2. Inspection. Your entire Dealership premises (including Production
Facilities and Sales Facilities) and all machinery, Products, Materials, and
inventory items associated with or used in the System, shall be open to us for
inspection and sampling without notice during the business day.


  7.3. Intellectual Property. You acknowledge that Bandag has valuable
Intellectual Property rights associated with the Process, Products, System and
documentation and that such Intellectual Property rights shall remain at all
times the sole property of Bandag. Any employees, agents, or representatives of
your Dealership, who should have access to the Process, Products, System and
documentation hereby assign to Bandag any and all rights to any intellectual
property developed or suggested based upon such access.


  7.4. Trademark Ownership. Bandag has valuable property rights in the Marks and
the Marks designate to customers the origin of Bandag PSIP. You have no right,
ownership or other interest in or to any of the Marks except the non-exclusive
license to use them in strict conformity with this Agreement. You may not use
the Marks as part of your corporate or business name without our permission.
Your use of the Marks inures solely to our benefit. We, (or our affiliates) own
all goodwill now or hereafter associated with each of the Marks we
(respectively) own. You will not contest our rights or registration of the Marks
or do anything likely to impair the goodwill associated with the Marks.


  7.5. Trademark Usage. You agree to reproduce and use the Licensed Marks only
in the precise manner, colors, forms, and media we prescribe, and only in
association with goods and services we authorize. You must conform to our
Bandag® Logo and Trademark Usage Requirements and Policy, as described
periodically in the Manual(s).


  7.6. Product Purchase Requirements. If certain tire retreading equipment or
machinery is a specific requirement for use in the Process, as specified in the
Manual(s) for the Dealership, then you agree to purchase or lease it from us. We
will sell to you, and you agree to purchase from us, your entire requirements of
Materials for use in the Process. Prices are subject to change. All other
supplies, equipment, inventory and fixtures purchased for use in the Process
must comply with requirements prescribed periodically in the Manual(s).


  7.7. Purchase Orders. You agree to use our forms and follow our procedures
prescribed periodically in the Manual(s) to order Materials (including
equipment) from us. This Agreement governs any inconsistency with any purchase
order, acceptance or confirmation, act, practice or course of dealing.


  7.8. Security Interest. You agree to execute and deliver to us our
then-current standard form(s) of security agreement to secure all of your
obligations to us. Any other person or entity who owns equipment used in the
Process must execute and deliver a similar security agreement to secure your and
their respective obligations to us. We may enter into other agreements with your
bank or other lending institutions to secure our rights and options under this
agreement.





9

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


  7.9. Payment. You agree to pay in full for all goods and services you buy from
us within the time period and on the basis we prescribe in the Terms and
Conditions of Sales as set forth in the Manual(s). We may establish and modify
credit availability, credit availability limits and credit or other payment
terms for your Dealership at any time without notice. We may charge interest on
any amounts you owe us (except interest on unpaid amounts due) that are not paid
when due, from the date due until paid, at the highest contract rate of interest
allowed by the law of the state where the Dealership is located, or at the rate
of 18% in those states where no such limit is specified. You must also pay
costs, including reasonable attorneys’ fees, we incur in collecting past due
amounts from you.


  7.10. Financial Records, Reports and Dealership Records. You agree to keep,
and make available upon request, financial statements, reports, books and any
records concerning the Dealership, including forms or in media prescribed from
time to time in the Manual(s). You will allow us, or our representative, to
inspect, copy and audit such records without notice at the Dealership during the
business day. You will install and use such electronic or other data storage,
retrieval and transmission hardware and software as we periodically designate to
serve the needs of specific customers. We will treat your confidential
information as confidential, but we may use it in compiling reports, analyses
and disclosures provided that the aggregations we use do not reveal your
individual data.


  7.11. Indemnification. You must report to us immediately any claim involving
the Dealership or Products. You will defend, indemnify and hold harmless Bandag,
its affiliates and their respective officers, agents, and employees from all
suits, claims, demands, liabilities and costs, including attorneys’ fees, in
tort, contract, or otherwise, arising out of or in connection with your
operation of the Dealership, except to the extent directly caused by our
negligence. You waive andrelease all claims against us, our affiliates, and
their respective officers, agents, and employees for damages to property or
injuries to persons arising out of or in connection with the operation of the
Dealership, except to the extent directly caused by our negligence.


  7.12. Insurance. You agree to maintain (i) insurance coverage required by law,
(ii) commercial general liability insurance including products liability,
completed operations, contractual liability, and (iii) motor vehicle liability
insurance. The required limits for commercial general liability and motor
vehicle liability shall each be a minimum of $2,000,000.00 combined single-limit
coverage for bodily injury and property damage, or such higher limit as we may
set periodically. Insurance shall be with insurers and on forms acceptable to
us, shall name us as an additional insured, and waive subrogation. You will give
us a certificate of current insurance coverage upon execution of this agreement,
and annually thereafter. You will reimburse us promptly if we buy such insurance
because you fail to do so.


  7.13. Accounts. We may credit or debit your account(s) with us, or any of our
affiliates, to effect adjustments for warranty service, offsets, collection or
adjustment of delinquencies or errors, or other reconciliations. We will give
you periodic statements of account and, upon request, document any credits,
debits or offsets we make.





10

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


8. FRANCHISE TRANSFER.


  8.1. Transfer Standards. Subject to Section 4.3, you will not change or allow
a change in five percent (5%) or more of the ownership or control of (i) this
Agreement, (ii) the Dealership, (iii) the assets of the Dealership or, (iv) the
business entity that owns or controls the Dealership (a “transfer”), without our
consent.


  8.2. Other Conditions to Transfer. Subject to Section 4.3, you must apply for
our consent by submitting notice of the pending transfer, with a complete
application, signed by you and by the proposed transferee, at least 60 days
before the proposed transfer date. We may withhold consent unless (i) you pay
all amounts you owe to us or our affiliates or to your suppliers; (ii) you (or
the transferee) repair or upgrade the Dealership’s facility, fixtures, equipment
and signage to then current System standards; (iii) you pay us a transfer fee of
$1,500.00; and (iv) the transferee (and manager(s)) successfully meet our
qualification requirements and the requirements for training as specified in the
Manual(s).


  8.3. Dealer Death or Disability. Your death, disability or incapacity (or that
of a principal officer, director or partner of a Dealer that is an entity) is
also a “transfer”. Your executor, heir or legal representative (or the
corporation or partnership if an entity) must apply within 60 days of the death
or incapacity for our consent to transfer this Agreement and, subject to Section
4 of this Agreement, satisfy the other conditions of this Section 8.


  8.4. Transfer by Franchisor. We may transfer our interest in this Agreement at
our discretion.


9. RESOLUTION OF DISPUTES.


  Subject to Section 9.3, all disputes or claims arising out of or related to
this Agreement and/or to the parties’ relationship pursuant to this Agreement
shall be resolved in accordance with the process described in this Section 9.


  9.1. Notice and Mediation. Each party must first give the other notice, in
writing, of any dispute or claim, before taking any steps to arbitrate or
litigate. The written notice shall specify, to the fullest extent possible, the
notifying party’s version of the facts and any legal points relevant to the
dispute or claim. The written notice shall be sent, by facsimile transmission or
express mail, no later than ninety (90) days after the dispute or claim arises.
The parties shall then use their mutual best efforts to resolve the dispute or
claim amicably. If that effort is unsuccessful, the dispute or claim will be
submitted to non-binding mediation. The mediation shall be conducted under the
auspices of the American Arbitration Association (AAA) by a mediator selected
from a panel of mediators or another mediator who is mutually agreeable to the
parties. The parties will share the cost of the mediation equally. Any and all
discussions, negotiations, findings or other statements by the mediator and/or
the parties in connection with the mediation, whether oral or written, shall be
privileged and confidential and shall not be admissible in evidence in any
arbitration or litigation. If the parties do not resolve the dispute or claim by
mediation within ninety (90) days after notification, the party asserting the
dispute or claim shall proceed in accordance with the remaining process
described in the balance of this Section 9. COMPLIANCE WITH THE REQUIREMENTS OF
THIS SECTION 9.1 IS A PREREQUISITE TO ASSERTING ANY DISPUTE OR CLAIM IN
ARBITRATION OR LITIGATION. FAILURE TO COMPLY WILL CONSTITUTE A WAIVER OF THE
DISPUTE OR CLAIM AND AN ABSOLUTE BAR TO ASSERTING THE DISPUTE OR CLAIM IN
ARBITRATION OR LITIGATION. This paragraph does not apply to any disputes arising
out of past due amounts you owe to Bandag.





11

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


  9.2. Arbitration. Except as provided below, any dispute arising under or in
relation to this Agreement involving a claim for damages, in the aggregate, of
less than $100,000.00 shall be resolved by binding arbitration by the American
Arbitration Association (AAA) under its rules for expedited commercial
arbitration and the Federal Arbitration Act, at the AAA office nearest the party
who is the respondent in the arbitration. Each claim or controversy will be
arbitrated by you on an individual basis, and will not be consolidated with the
claim of any other person. The award of the arbitrators is final and binding on
all parties. The arbitrators may issue appropriate orders as well as award
monetary (but not exemplary or punitive) damages. This Section 9.2 does not
apply to claims or disputes arising out of past due amounts you owe to Bandag,
the enforcement of our or our subsidiaries’ rights in the Marks, or our right to
compel inspections or audits. Any claim(s) for damages that total more than
$100,000.00 shall not be subject to arbitration, but shall be resolved through
litigation. If you elect to file a lawsuit against us, it shall be brought in
the Federal District Court for the Southern District of Iowa. If we elect to
file a lawsuit against you, it shall be brought in the Federal District Court in
the state where your principal place of business is located. The prevailing
party in any arbitration or lawsuit is also entitled to recover its costs of the
proceeding, including its reasonable attorneys’ fees.


  9.3. Injunctive Relief. Your breach of this Agreement could cause irreparable
damage to us or to other Bandag Dealers. Therefore, upon a breach or threatened
breach of any of the terms of this Agreement, we are entitled to an immediate
injunction restraining such breach and/or a decree of specific performance,
pending arbitration or adjudication, without bond, or having to show or prove
any actual or irreparable harm or damage, and without regard to the availability
of an adequate remedy at law. You agree that preservation of the integrity of
the System and network of Bandag Dealers is a compelling business interest of
ours that justifies injunctive relief on that basis.


  9.4. WAIVER OF JURY TRIAL.


  EACH PARTY HEREBY WAIVES, WITHOUT LIMITATION, ANY RIGHT IT MIGHT OTHERWISE
HAVE TO TRIAL BY JURY ON ANY AND ALL CLAIMS ASSERTED AGAINST THE OTHER. EACH
PARTY ACKNOWLEDGES THAT IT HAS HAD A FULL OPPORTUNITY TO CONSULT WITH COUNSEL
CONCERNING THIS WAIVER, AND THAT THIS WAIVER IS INFORMED, VOLUNTARY,
INTENTIONAL, AND NOT THE RESULT OF UNEQUAL BARGAINING POWER.





12

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


  9.5. LIMITATION OF REMEDIES


  (A)   EACH PARTY HEREBY WAIVES, WITHOUT LIMITATION, ANY RIGHT IT MIGHT
OTHERWISE HAVE TO ASSERT A CLAIM FOR AND/OR TO RECOVER PUNITIVE, MULTIPLE OR
EXEMPLARY DAMAGES FROM THE OTHER. EACH PARTY ACKNOWLEDGES THAT IT HAS HAD A FULL
OPPORTUNITY TO CONSULT WITH COUNSEL CONCERNING THIS WAIVER, AND THAT THIS WAIVER
IS INFORMED, VOLUNTARY, INTENTIONAL, AND NOT THE RESULT OF UNEQUAL BARGAINING
POWER.


  (B)    EACH PARTY HEREBY WAIVES, WITHOUT LIMITATION, ANY RIGHT IT MIGHT
OTHERWISE HAVE TO ASSERT A CLAIM FOR AND/OR TO RECOVER CONSEQUENTIAL, INCIDENTAL
AND CONTINGENT DAMAGES FROM THE OTHER. EACH PARTY ACKNOWLEDGES THAT IT HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH COUNSEL CONCERNING THIS WAIVER, AND THAT THIS
WAIVER IS INFORMED, VOLUNTARY, INTENTIONAL, AND NOT THE RESULT OF UNEQUAL
BARGAINING POWER. IN ADDITION, EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS NOT
UNCONSCIONABLE UNDER THE STANDARDS OF THE UNIFORM COMMERCIAL CODE (“UCC”), AND
IS CONSISTENT WITH THE STANDARD TERMS AND CONDITIONS OF SALES OF GOODS BETWEEN
THE PARTIES.


  (C)    ANY ARBITRATION OR ACTION PURSUANT TO SECTION 9.2 OR 9.3 MUST BE FILED
WITHIN ONE (1) YEAR FROM THE TIME OF THE EVENTS GIVING RISE TO THE SUBJECT
CLAIMS, OR THOSE CLAIMS WILL BE FOREVER BARRED. EACH PARTY ACKNOWLEDGES THAT IT
HAS HAD A FULL OPPORTUNITY TO CONSULT WITH COUNSEL CONCERNING THIS TIME LIMIT,
AND THAT ITS AGREEMENT TO THIS TIME LIMIT IS INFORMED, VOLUNTARY, INTENTIONAL,
AND NOT THE RESULT OF UNEQUAL BARGAINING POWER.


  (D)   IF ONE OR MORE OF SUBSECTIONS (A) — (C) OF THIS SECTION 9.5 IS HELD TO
BE VOID, UNLAWFUL, OR OTHERWISE UNENFORCEABLE (BECAUSE IT VIOLATES A STATE
STATUTE OR OTHERWISE), THAT SHALL HAVE NO EFFECT ON THE VALIDITY AND
ENFORCEABILITY OF THE REMAINING SUBSECTIONS. EACH SUBSECTION OF THIS SECTION 9.5
SHALL BE CONSTRUED AS A SEPARATE PROVISION OF THIS AGREEMENT, WITHIN THE MEANING
OF SECTION 11.4 OF THIS AGREEMENT (ENTITLED “SEVERABILITY”).


10. TERMINATION.


  10.1. Grounds.


  (a)   Good Cause. Either party may terminate this Agreement at any time for
“good cause”. Good cause means intentional, material, repeated or continuous
breach of this Agreement by either party, including but not limited to, your:





13

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


  • Misrepresentation or omission of material information in the application for
a franchise;

  Failure to open the Dealership within 90 days after execution of this
Agreement;

  • Failure to successfully complete required training or provide required
training;

  • Non-payment of sums due, bankruptcy, or insolvency by any definition;

  • Failure to comply with the mutual commitments as outlined in Sections 2.2
and the System Manual(s);

  • Transfer or attempted transfer without our consent;

  • Abandonment of this Agreement or the Dealership;

  • Conviction of or plea of guilty or no contest (or by a principal officer,
director or partner of Dealer) to any charge of violation of any law relating to
the Dealership, or of any felony that impairs or is reasonably likely to impair
the goodwill and/or reputation associated with Bandag or the Marks;

  • Failure to comply with Section 6.1 of this Agreement;

  • Failure to comply with Section 6.3 of this Agreement;

  • Actions or practices that impair or are reasonably likely to impair the
goodwill and/or reputation associated with Bandag or the Marks;

  • Failure to meet Product Specifications & Manufacturing Requirements or
similar requirements as prescribed in the Manual(s); or

  • Unauthorized use of Bandag's Confidential Information.


  Good cause which relates solely to a particular Bandag Facility is grounds for
termination of your rights with respect to that Bandag Facility only.


  Good cause which relates to our business relationship generally (for example,
a material misrepresentation in a report, or failure to service a fleet account
properly) is grounds for terminating this Agreement entirely.


  (b)    Without Cause. In addition to your rights under Section 10.1(a), you
may terminate this Agreement without cause:


  1. At any time after the third anniversary of the Effective Date so long as
you provide us with three months written notice of your intention to terminate
this Agreement; or


  2. If you own more than one Dealership, at the same time as you terminate any
Bandag franchise agreement(s) pursuant to its terms.


  10.2. Notice. Except for termination under 10.1(b), the party intending to
terminate shall give the other notice specifying the cause for termination.
Unless the stated cause includes a repeated or continuous breach of this
Agreement, or your insolvency, or your breach of 6.1 and/or 6.3, the recipient
may cure the breach within: 24 hours of notice if the breach is impairment or
threatened impairment of the goodwill or reputation associated with Bandag or
the Marks; seven days for nonpayment of sums due; and 30 days in all other
cases. If the stated cause includes a repeated or continuous breach of this
Agreement, or your insolvency, the recipient does not have the right to cure the
breach.





14

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


  For purposes of Sections 10.1 and 10.2, “repeated or continuous breach” means
a breach of any one provision of this Agreement more than once or a breach of
more than any one provision of this Agreement during the initial and any
successor terms of the franchise.


  10.3. Consequences. Upon termination or expiration of this Agreement, all
rights licensed herein, and your interest herein, revert to us automatically,
and you must immediately:


  • Stop selling, delivering, servicing or promoting Products at any location;

  • Stop using the Marks and System, any materials containing or depicting the
Marks or System, and any other name or mark confusingly similar to the Marks;

  • Settle all accounts and pay all sums due to us or our affiliates or which we
have guaranteed;

  • Stop using and return the Manual(s) and all other confidential or trade
secret information, distinctive, proprietary or confidential Materials and
information, production methods or other techniques, systems, software we
furnished to you or know-how we disclosed to you;

  • Remove all Bandag inventory, trade dress, and leasehold improvements from
all Bandag Facilities operated by the Dealership to eliminate any similarity in
design, structure, signage, trade dress, inventory, decor, color or layout to
the distinctive appearance and functions of other Bandag Dealerships;

  • At our request, by item, resell each item of Bandag equipment to us at an 8
year straight line depreciated value (with no residual) calculated from the date
of original shipment, FOB your Dealership. If the equipment is older than 8
years, we may repurchase that equipment at a fair market value assessed by an
independent equipment broker selected by us;

  • At our request, by type and description, resell to us for an amount equal to
the actual amount paid by you, to us, any of the Materials and/or Products then
in your possession, less any charges we incur for shipping, freight, packaging,
restocking, and the like;

  • Provide appropriate skilled workers to properly disconnect and remove any
leased and/or repurchased equipment from your facility for packaging and pickup
by a freight company consigned by Bandag;

  • Assign to us each telephone, facsimile or similar number, electronic
address, World Wide Web URL, or any similar access code used by you exclusively
for your Bandag Dealership; and

  • Remove the Marks from all letterhead, signs, directory listings, URLs,
e-mail addresses, catalogs, vehicles and all other places you have used them.


  10.4 Operation After Termination or Expiration.


  1. Single Dealership. If you own a single dealership, you will be permitted to
adopt a competitive retreading system at your dealership upon termination or
expiration of this Agreement, provided that you comply with the terms of Section
10.3 of this Agreement.


  2. Multiple Dealerships. If you own multiple dealerships, you will be
permitted to adopt a competitive retreading system at any terminated or expired
dealership subject to the following provisions:


  (a) You must comply with the terms of Section 10.3 of this Agreement; and


  (b) Your conversion of less than all of your Bandag dealerships (whether or
not identified in Exhibit B of this Agreement) to a competitive retreading
system or your installation of a competitive retreading system at any location
may constitute a breach of Section 6.3 of this Agreement or similar provisions
of your other Bandag franchise agreements. This breach shall entitle Bandag, at
its option, to immediately terminate your right to operate any remaining Bandag
dealerships, pursuant to the terms of this Agreement or your other Bandag
franchise agreements.





15

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


11. MISCELLANEOUS PROVISIONS


  11.1. Interpretation. This Agreement, which includes your application and the
Manual(s), is the entire and final agreement between you and us on its subject.
This Agreement supersedes any other agreement or understanding previously made
between you and us for the Dealership covered by this Agreement, except for (i)
accrued obligations thereunder and/or (ii) a Right of First Refusal dated
________________ which is incorporated herein by reference. You have not
received or relied upon any representation, understanding, agreement or
assurance not set forth herein or in our Uniform Franchise Offering Circular
(“UFOC”). All rights and remedies provided herein or by law are cumulative.
Section headings are for convenience of reference only and do not limit the
meaning of this Agreement. Declaratory sentences herein constitute obligations
of one or both parties as appropriate in the context.


  11.2. Survival. Upon termination of this Agreement, all rights and obligations
of the parties shall cease, except for your obligations under Sections 6.2, 7.3,
7.4, 7.11, 9, 11.3 and this Section 11.2, which obligations shall survive the
termination of this Agreement.


  11.3. Governing Law. This Agreement is made in Iowa and, except as provided in
Section 6.3 and 7.8, shall be governed by Iowa law (except that the Iowa
Franchise law, I.C. Ch. 523H, shall not apply to Dealerships to which that law
does not apply by its own terms). This Agreement may be waived, modified or
varied only by a written document prepared by us and signed by the parties (or
by our changes to the Manual(s)). Acquiescence in, or waiver of, any breach is
not a waiver of another or subsequent breach. No custom, practice or course of
dealing constitutes a waiver of any provision of this Agreement. Performance is
suspended or deferred to the extent required by forces beyond a party’s control,
such as fire, storm, flood, war, civil unrest, or labor disputes.


  11.4. Severability. If any provision of this Agreement (except Section 6.3),
is held unenforceable, it shall be severed from the balance of this Agreement.
If Section 6.3 is or becomes illegal or unenforceable, it shall be reformed to
the least extent necessary to be lawful and enforceable in the opinion of the
arbitrator or court.


  11.5. Notice. Notices or other communications must be in writing and are given
when delivered personally or one business day after being sent by certified
mail, to us at our principal office in Muscatine, Iowa, or to you at the
Dealership or at the office address shown in this Agreement. Notice also may be
given electronically or by facsimile or overnight express. If transmitted
electronically, such as by e-mail or by facsimile, such communication shall be
deemed delivered the next business day after transmission (and the sender shall
bear the burden of proof of delivery).





16

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


  11.6. Relationships. You are an independent contractor, not the employee,
agent, partner or joint venturer of Bandag. This Agreement does not create a
fiduciary relationship. No person may acquire any interest in or under this
Agreement except in accordance with Section 8 or Section 4.3. No other person,
except our affiliate, is intended to be a beneficiary of this Agreement. If
Dealer is more than one person, all are jointly and severally liable hereunder.


  11.7. Review. You have reviewed this Agreement, our UFOC and other relevant
information with legal counsel or a professional business advisor of your
choosing before entering into this Agreement.


  11.8. Responsibility. Our responsibilities to you are only those described in
this Agreement. You acknowledge that your Dealership will operate in a highly
competitive marketplace and that its financial results, including its ultimate
success or failure, depend upon your personal management and resources, the
competitive environment, and supply and market conditions. You acknowledge,
therefore, that we did not, cannot and do not guarantee or represent that your
Dealership will achieve any particular level of sales or profit, or be
profitable or successful, and you have not relied upon any promise, assurance,
understanding or agreement not expressly set forth herein or in our UFOC.












17

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


DEALER:

Print Dealer Business Name:


BANDAG, INCORPORATED

Print Name of Person Signing:




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


If Dealer is an entity:

Sign Name:

 

--------------------------------------------------------------------------------

Type of entity:  

--------------------------------------------------------------------------------

Its:   

--------------------------------------------------------------------------------

Organized
under laws of:
 

--------------------------------------------------------------------------------

 



  Print Office Address:    

--------------------------------------------------------------------------------


   

--------------------------------------------------------------------------------


   

--------------------------------------------------------------------------------


 



Print Name of Person Signing:




 

--------------------------------------------------------------------------------

Sign Name: 
  

--------------------------------------------------------------------------------

    Title:    

--------------------------------------------------------------------------------

   
Date: 
  

--------------------------------------------------------------------------------

   



Print Name of Person Signing:




 

--------------------------------------------------------------------------------

Sign Name: 
  

--------------------------------------------------------------------------------

    Title:    

--------------------------------------------------------------------------------

   
Date: 
  

--------------------------------------------------------------------------------

   



Effective Date:  

--------------------------------------------------------------------------------



18

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------



GLOSSARY OF SELECTED TERMS


“Agreement” means this Bandag Dealer Franchise Agreement, which defines the
general terms and conditions of the relationship between Bandag and its
franchised Dealers.

“Area of Opportunity” or “AOO” is a trading area to which a Dealer, or Dealers,
is/are assigned. The AOO to which you are assigned appears in Exhibit A.

“Bandag Facility” means any permanent or temporary facility or structure, owned
or operated by Bandag or its Dealer, at which Bandag Products are manufactured,
stored, offered for sale, or serviced.

“Bandag Alliance” means Bandag and Bandag Dealers working cooperatively to serve
the tire management needs of commercial vehicle fleets.

“Bandag Alliance Council” means a council, comprised of representatives of
Bandag and selected representatives of Bandag Dealers in the United States and
Canada, which advises Bandag on issues affecting the Bandag business and network
of Dealers in the United States and Canada, as they relate to Bandag
franchisees, and develops strategies and tactics for the mutual success of
Bandag and Bandag Dealers and franchisees.

“Confidential Information” means the (i) Process, Products and System; (ii)
documentation in print or electronic form furnished at any time by Bandag to
Dealer; (iii) terms and conditions of this Agreement; (iv) and other
confidential information about Bandag, its business activities and operations,
its technical information and trade secrets.

“Dealer” means a business or business entity that has established and operates a
Bandag Dealership.

“Dealership Development Process” means engaging and working with Dealers to
develop their capabilities to serve fleet customers following a defined process,
and measuring performance against the Bandag Franchise Model.

“Dealership” means the Bandag Dealership you establish and operate under this
Agreement.

“Effective Date” means the date on which we signed this Agreement.

“Intellectual Property” means all intellectual property worldwide arising under
statutory or common law, whether or not perfected, including all (i)
developments, inventions, modifications, derivative works, patches, bridges,
etc.; (ii) patents, patent applications and potential patent applications; (iii)
rights associated with works of authorship, including copyrights, copyright
applications and copyright registrations; (iv) rights associated with
trademarks, service marks, trade dress, slogans and logos, trademark
applications, and trademark registrations; (v) rights relating to the protection
of trade secrets and Confidential Information; (vi) any other proprietary rights
relating to intangible property (e.g. trade dress, or service mark rights); and
(vii) divisions, continuations, renewals, reissues and extensions of the
foregoing (as and to the extent applicable) now existing, hereafter filed,
issued or acquired.




19

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------


“Licensed Marks” means those Marks you are authorized to use under this
Agreement.

“Manual(s)” means the Franchise System Manual and the Product Specifications &
Manufacturing Requirements Manual. These two manuals are part of the franchise
documents and are up-to-date source books that define how a franchise is to
operate within the Bandag Alliance and in accordance with the Bandag Dealer
Franchise Agreement. Additional Guidelines and Programs are listed in the
Franchise System Manual and are found in the Franchise Reference Manual.

“Marks” means all BANDAG trademarks, service marks and logos.

“Materials” means Bandag tread, cushion gum, repair gum, repair units, and
certain other proprietary materials we make or distribute, including certain
equipment used in the Process.

“Performance Expectations” means the mutually agreed upon Dealer performance in
a defined Bandag AOO, for a specific time period.

“Process” means our proprietary method of retreading commercial vehicle tires
using our materials and methods (certain of which may be the subject of one or
more patents).

“Production Facility” means a Bandag Facility which produces Bandag Products
under authority from Bandag, using the System and Materials purchased from
Bandag.

“Products” means retreaded tires produced using the Materials and the Process

“PSIP” means Bandag programs, services, information and products.

“Sales Facility” means a Bandag Facility which sells, but does not produce,
Bandag Products.

“System means the Process and the PSIP, together, as used and offered by Bandag
Dealers.

“UFOC” means the Bandag, Incorporated Uniform Franchise Offering Circular.

“We” (or “our”, etc.) means Bandag, Incorporated.

“You” (or “your”, etc.) means the Dealer named at the beginning of this
Agreement.







20

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------



EXHIBIT A



AREA OF OPPORTUNITY


























21

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------



EXHIBIT B



PRODUCTION FACILITIES


























22

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------



EXHIBIT C


EXCEPTION TO SECTION 6.3 CONFLICTS OF INTEREST PROVISION


1. Tire retreading pursuant to the AMF Flexcure System.


























23

DO NOT REPRODUCE OR DISTRIBUTE

--------------------------------------------------------------------------------
